Citation Nr: 0827215	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 until 
February 1976.  The record also reflects that the veteran had 
periods of active duty for training (ACDUTRA) in the Navy 
Reserves.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

This matter was previously before the Board in January 2008 
and was remanded for further development.  At that time, the 
matter was characterized as entitlement to service connection 
for hearing loss disability.  After completing the requested 
development to the extent possible, a May 2008 rating 
decision granted service connection for hearing loss in the 
right ear.  A May 2008 supplemental statement of the case 
denied the claim for hearing loss in the left ear.  The 
appeal was then returned to the Board for further appellate 
consideration.  

The Board also notes that the record reflects that a letter, 
dated June 2, 2008, was sent to the veteran's representative 
requesting the completion of a VA Form 646.  It was noted 
that the representative had 60 days from the date of the 
letter to respond.  The 60-day time period has expired.  As 
such, the Board will proceed to adjudicate the appeal.  
Further, although the veteran's representative has not 
submitted any additional argument or evidence, as the Board 
is granting the full benefit sought on appeal, there is no 
prejudice to the veteran in deciding this claim.

Additionally, the veteran elected in his February 2006 
substantive appeal to have a Travel Board hearing and one was 
scheduled.  However, in an August 2007 statement in support 
of the claim, the veteran withdrew the request for a Board 
hearing.  

The Board further notes that the veteran submitted additional 
pertinent medical evidence that was received by the Board in 
July 2008, without prior RO consideration.  The veteran did 
not include a signed waiver of RO consideration.  In this 
case, as the Board has determined that the benefit to which 
the evidence relates can be fully allowed on appeal, a 
referral to the RO is not necessary and the Board may proceed 
to issue a decision on the merits without prejudicing the 
veteran.  38 C.F.R. § 20.1304(c) (2007); see Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (noting that where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As a final preliminary matter, the Board notes that medical 
evidence of record and statements made by the veteran reflect 
his assertion that service connection is warranted for 
tinnitus.  See Private medical record from B.E.Z., M.D., 
dated in February 2004 (noting loud tinnitus in the left 
ear); see also March 2008 VA examination report.  As the RO 
has not yet adjudicated this issue, it is not properly before 
the Board.  As such, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The competent clinical evidence of record is in equipoise as 
to whether the veteran's left ear hearing loss is causally 
related to noise exposure during the veteran's period of 
active service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, further development with regard to 
VA's duties to notify and assist would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The veteran asserts that service connection is warranted for 
hearing loss in the left ear.  The veteran contends that such 
hearing loss occurred while in active service.  See VA Form 
9, Appeal to Board of Veterans' Appeals, received in February 
2006.  The veteran has stated that he was exposed to noise 
during two shipwrecks, and also exposed to gunshots when 
stationed just beyond a forward gun mount.  See Statement in 
Support of Claim, dated in May 2004.

The Board initially notes that the record contains a report 
of a VA examination conducted in March 2008 that revealed 
left ear hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385; see also VA audiology record, dated in June 2008 
(noting a current hearing loss disability for VA purposes in 
the left ear).  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.  

The Board notes that the veteran's service medical records 
from his period of active service (excluding the dental 
records) appear to be presumed lost or destroyed and are 
unavailable for review.  See VA Memorandum, dated in July 
2004 (regarding the unavailability of the veteran's service 
medical records).  The Board finds that reasonable efforts 
have been made to associate the veteran's active duty service 
medical records with the claims file.  In this regard, a 
response from National Personnel Records Center (NPRC), with 
a receipt date in April 2004, indicated that there were no 
medical records with NPRC and that the health jacket 
("SMRs") was not part of the veteran's personnel record.  
NPRC suggested trying the Records Management Center (RMC) in 
St. Louis, Missouri.  An e-mail correspondence of record, 
dated in June 2004, reflects that RMC did not have the 
veteran's service medical records at their facility.  A 
letter, dated in April 2004, requested that the veteran send 
any military medical records in his possession to the RO.  In 
response, the RO received reports of medical history and 
medical examination from the veteran in May 2004, which have 
the dates of the history and examination in February 1996 and 
in January 1996, respectively.  A VA Form 119, Report of 
Contact, dated in July 2004, indicates that the veteran did 
not have any (more) service medical records in his 
possession.  

Due to the unavailability of the veteran's service medical 
records as noted above, the means to demonstrate in-service 
complaints or treatment for hearing loss have been limited.  
However, this fact, in and of itself, does not preclude a 
grant of service connection here.  Indeed, service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  Alternate sources of 
evidence may be utilized to establish service incurrence.  
Moreover, because the veteran's service records are presumed 
to be unavailable, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (stating that the BVA has a heightened 
duty in a case where the service medical records are presumed 
destroyed).

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran's DD Form 214 
establishes that the veteran had a military occupational 
specialty (MOS) of FTG, a.k.a. Fire Control Technician.  As 
previously noted, the veteran has stated that he was exposed 
to noise during two shipwrecks, and also exposed to gunshots 
when stationed just beyond a forward gun mount.  See 
Statement in Support of Claim, dated in May 2004.  The Board 
finds the veteran's statements regarding his exposure to 
noise in-service to be credible.  In light of this and the 
veteran's MOS, acoustic trauma due to noise exposure in 
service is conceded as such is consistent with the 
circumstances of the veteran's service.  38 U.S.C.A. 
§ 1154(a).

In regard to a clinical nexus, a VA examiner (with a 
Certificate of Clinical Competence in Audiology (CCC-A)), in 
March 2008, after an audiometric evaluation and a review of 
the veteran's claims file, opined that "it is not as least 
as likely as not [the veteran's] left ear hearing loss is 
related to his military noise exposure."  The examiner 
diagnosed moderately severe to profound sensorineural hearing 
loss in the left ear with essentially no speech 
discrimination.  In support of the above opinion, the 
examiner noted that the veteran's hearing was within normal 
limits in the left ear through 6,000 Hertz (Hz) in 1996 and 
he had sudden hearing loss in left ear in 2004 (as noted in 
private medical records).  The Board notes that the March 
2008 VA examiner was referring to an annual Navy Reserve 
medical examination report of record, dated in January 1996.  
The Board also notes the examiner recorded and considered the 
veteran's history of post-service recreational noise exposure 
in formulating the above opinion.  

A private medical record from R.B.P, M.D., dated in June 
2006, indicates that the veteran has severe sensorineural 
hearing loss.  This private medical record noted that the 
veteran had a positive history of acoustic trauma because his 
Navy experience included being around shipyards and gun 
turrets.  Dr. R.B.P. also stated that "[g]iven the extensive 
acoustic trauma [the veteran] has encountered, I have no 
doubt that this is the source of his sensorineural hearing 
loss."  The June 2006 letter did not indicate that the 
veteran's claims file was reviewed.  

The Board also notes private medical records from Midwest 
Ear, Nose, & Throat, P.A., dated in January and February 
2004.  The Board observes that one of these records includes 
pure tone thresholds that were recorded in a graphic 
audiogram that was not interpreted.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (noting that the Board may not 
interpret graphical representations of audiometric data).  
The private medical records indicate treatment for sudden 
sensorineural hearing loss of the left ear.  The cause of the 
sudden hearing loss in the left ear was not noted.  It was 
noted than an audiogram revealed noise-induced hearing loss 
on the right with severe loss on the left.  See Private 
medical record, dated in January 2004.  The impression in 
January 2004 was left sudden sensorineural hearing loss and 
longstanding bilateral noise-induced hearing loss.  The Board 
notes that these private medical records do not relate any 
decrease in the veteran's hearing in his left ear to his 
military service or to any post-service incident.  

The Board further notes the record contains a VA audiology 
note, dated in June 2008, which was received by the Board in 
July 2008.  The audiology note reflects that the examiner, a 
CCC-A, took a medical history and an examination was 
performed.  The diagnosis was bilateral asymmetrical hearing 
loss with left ear being worse.  The audiology note indicated 
that the veteran presented with a rating decision based upon 
a previous compensation and pension (C&P) examination 
completed at the Columbia, Missouri VA Medical Center.  This 
audiology note also reflects that the veteran reported that 
although the C&P report indicated that his left ear hearing 
loss was sudden, it was, in fact, gradual over a period of 
several years.  It was further noted that a February 1996 
audiogram indicated hearing sensitivity was within normal 
limits in the left ear.  The June 2008 audiologist then 
opined that based on concession of military noise exposure 
and the current audiogram, it is not likely that the degree 
and configuration of the veteran's current hearing loss is 
solely due to military noise exposure.  However, the 
audiologist opined, after noting that according to the Merck 
manual, which states that late onset hearing loss may occur 
following noise exposure, "it is at least as likely as not 
that some degree of hearing loss may have occurred in the 
left ear following military noise exposure."  

In weighing the probative value of the medical opinions noted 
above, the Board initially finds that the June 2006 opinion 
of Dr. R.B.P. has no probative value as a supporting 
rationale was not provided and it was not indicated that the 
veteran's claims file was reviewed or a medical history 
consistent with the record was taken.  The Board also notes 
that the private medical records, dated in January and 
February 2004, do not tend to prove or disprove the claim.  

In weighing the probative value of the remaining VA opinions, 
dated in March 2008 and June 2008, the Board finds these 
opinions to be in equipoise.  The Board notes that the March 
2008 VA examiner noted that the veteran's claims folder was 
reviewed and performed an objective examination of the 
veteran.  Although the June 2008 VA audiologist did not 
specifically note that the claims file was reviewed, the VA 
audiology note contains a medical history consistent with the 
evidence of record.  The Board again notes that acoustic 
trauma in service has been conceded.  The June 2008 VA 
audiology record also reflects that an objective physical 
examination of the veteran was performed.  The Board notes 
that the rationale of the March 2008 VA examiner's negative 
nexus opinion was based on the finding that the veteran's 
hearing was within normal limits in the left ear in 1996 and 
that he had sudden hearing loss in the left ear in 2004.  On 
the other hand, while the June 2008 VA audiologist 
specifically found that it was not likely that the veteran's 
current left ear hearing loss was due solely to his military 
noise exposure, the audiologist found that noise exposure in 
service contributed to some degree of the veteran's current 
left ear hearing loss.  The Board also notes that the March 
2008 and June 2008 VA medical professionals have similar 
levels of training as both are CCC-As.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches).  In this 
regard, the Board notes the fact that there exists a 
competent clinical opinion, which finds the veteran's 
military noise exposure contributed to the onset of his 
current left ear hearing loss, is sufficient to support a 
grant of service connection.  Conversely, the fact that a 
post-service incident of left ear hearing loss may have also 
played a role in the onset of left ear hearing loss does not 
negate the etiological relationship between the noise 
exposure in service and current left ear hearing loss.  

Based on the foregoing, the Board finds that there has been 
no demonstration by competent clinical evidence that the 
veteran's current left ear hearing loss disability may be 
dissociated from his in-service acoustic trauma.  Thus, the 
Board finds that the evidence is at least in equipoise.  
Accordingly, with resolution of doubt in the veteran's favor, 
the evidence supports a grant of service connection for left 
ear hearing loss disability.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a hearing loss 
disability of the left ear is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


